Order entered June 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00364-CV

                       BUTLER & HOSCH, P.A., ET AL., Appellants

                                               V.

                                 ZOE KRIKORIAN, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 14-00243

                                           ORDER
       We GRANT appellants’ June 16, 2014 agreed second motion for an extension of time to

file a brief. Appellants shall file their brief on or before July 28, 2014. We caution appellants

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE